Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125439 Page 1 of 7


      1 ALLEN & OVERY LLP
      2 John Roberti (DC 495718)
        1101 New York Avenue NW
      3 Washington, DC 20005

      4 Telephone: (202) 683-3800
        john.roberti@allenovery.com
      5
          Attorney for Defendant Tri-Union Seafoods, LLC
      6   And Thai Union Group PCL
      7   [Additional Counsel on Signature Pages]
      8
                             UNITED STATES DISTRICT COURT
      9                    SOUTHERN DISTRICT OF CALIFORNIA
     10

     11
                                                         Case No. 3:15-md-02670-JLS-
        IN RE PACKAGED SEAFOOD                           MDD
     12
        PRODUCTS ANTITRUST LITIGATION                    MDL No. 2670

     13
                                                         JOINT MOTION FOR
          THIS DOCUMENT RELATES TO:                      STIPULATION HOLDING
     14
                                                         DEADLINES IN ABEYANCE
          The Indirect Purchaser End Payer Actions       AS TO TRI-UNION
     15
                                                         SEAFOODS LLC AND THAI
                                                         UNION GROUP PCL
     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28

                                                       JOINT MOTION FOR STIPULATION HOLDING
                                                      DEADLINES IN ABEYANCE AS TO TRI-UNION
                                             1       SEAFOODS LLC AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125440 Page 2 of 7


      1                   Plaintiffs1 and Tri-Union Seafoods LLC and Thai Union Group PCL
      2   Defendants (“COSI Defendants”), by their respective attorneys, hereby jointly
      3   move for an order approving the following stipulation holding all discovery and
      4   pre-trial deadlines in abeyance as to the COSI Defendants:
      5                                          STIPULATION
      6                  WHEREAS, Plaintiffs and the COSI Defendants have entered into a
      7   settlement in principle calling for, inter alia, dismissal of the above-captioned case
      8   with respect to the COSI Defendants only (the “Settlement”);
      9                  WHEREAS, as a result of the Settlement, the COSI Defendants will
     10   not be participating in further pretrial or trial proceedings in the above-captioned
     11   case;
     12                  WHEREAS, the parties expect to enter into a long form settlement
     13   agreement after the filing of this stipulation which will be presented to the Court;
     14                  WHEREAS, Plaintiffs and the COSI Defendants anticipate that the
     15   above-captioned cases will be dismissed with prejudice as to the COSI Defendants
     16   should the Court approve the proposed settlement;
     17                  WHEREAS, other defendants not party to this stipulation remain in
     18   the above-captioned case;
     19                  WHEREAS, Plaintiffs and the COSI Defendants agree that it is proper
     20   to hold in abeyance all case schedules and deadlines as to the COSI Defendants
     21   only, and further agree that, in the event that the above-captioned cases are not
     22   dismissed with respect to the COSI Defendants, pretrial proceedings with respect
     23
          1
     24     For purposes of this motion, “Plaintiffs” means the Indirect Purchaser End Payer Plaintiffs as
          defined according to their putative class definition submitted to the Court in class certification
     25   motions, to wit: “All persons and entities who resided in Arizona, Arkansas, California, the
          District of Columbia, Florida, Guam, Hawaii, Iowa, Kansas, Maine, Massachusetts, Michigan,
     26   Minnesota, Mississippi, Missouri, Nebraska, Nevada, New Hampshire, New Mexico, New York,
          North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee,
     27   Utah, Vermont, Virginia, West Virginia, or Wisconsin, who indirectly purchased Packaged Tuna
          in cans or pouches smaller than forty ounces for end consumption and not for resale, produced
     28   by any Defendant or any current or former subsidiary or affiliate thereof, or any co-conspirator,
          during the period June 1, 2011 through July 1, 2015.”
                                                                     STIPULATION HOLDING DEADLINES IN
                                                                 ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                                           2                 AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125441 Page 3 of 7


      1   to undersigned Defendants will resume on a revised schedule agreed upon by
      2   Plaintiffs and the COSI Defendants and approved by the Court.
      3               NOW THEREFORE, IT IS HEREBY STIPULATED by the
      4   undersigned counsel on behalf of Plaintiffs and the COSI Defendants that all case
      5   schedules and deadlines in the above-captioned actions shall be held in abeyance
      6   as to the COSI Defendants only, and shall be revised as specified above in the
      7   event that the above-captioned cases are not dismissed as to the COSI Defendants.
      8

      9         IT IS SO STIPULATED.
     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28

                                                             STIPULATION HOLDING DEADLINES IN
                                                         ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                                    3                AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125442 Page 4 of 7


      1   Dated:    July 3, 2019     ALLEN & OVERY LLP
      2                                    By: s/ John Roberti
      3
                                           John Roberti (DC 495718)
      4                                    Kelse Moen (DC 1035164)
      5
                                           1101 New York Avenue N.W.
                                           Washington, D.C. 20005
      6                                    Telephone: (202) 683-3800
      7                                    Facsimile: (202) 683-3999
                                           john.roberti@allenovery.com
      8                                    kelse.moen@allenovery.com
      9

     10                                    Brian Fitzpatrick (NY 4853040)
                                           1221 Avenue of the Americas
     11                                    New York, NY 10020
     12                                    Telephone: (212) 610-6300
                                           Facsimile: (212) 610-6399
     13                                    brian.fitzpatrick@allenovery.com
     14

     15                                    Counsel for Defendant Tri-Union Seafoods,
                                           LLC and Thai Union Group PCL
     16

     17
                                           WOLF HALDENSTEIN ADLER
     18                                    FREEMAN & HERZ LLP
     19
                                           By: _________________
     20

     21                                    FRED TAYLOR ISQUITH
                                           THOMAS H. BURT
     22                                    270 Madison Avenue
     23                                    New York, New York 10016
                                           Telephone: 212/545-4600
     24                                    Facsimile: 212/545-4653
     25                                    isquith@whafh.com
                                           burt@whafh.com
     26

     27                                    BETSY C. MANIFOLD
                                           RACHELE R. BYRD
     28                                    MARISA C. LIVESAY
                                                       STIPULATION HOLDING DEADLINES IN
                                                   ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                              4                AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125443 Page 5 of 7


      1                                    BRITTANY N. DEJONG
      2                                    750 B Street, Suite 1820
                                           San Diego, CA 92101
      3                                    Telephone: 619/239-4599
      4                                    Facsimile: 619/234-4599
                                           manifold@whafh.com
      5                                    byrd@whafh.com
      6                                    livesay@whafh.com
                                           dejong@whafh.com
      7

      8                                    CARL MALMSTROM
                                           111 West Jackson, Suite 1700
      9                                    Chicago, IL 60604
     10                                    Telephone: 312/984-0000
                                           Facsimile: 312/212-4401
     11                                    malmstrom@whafh.com
     12
                                           Interim Lead Counsel for the Indirect
     13                                    Purchaser End Payer Plaintiffs
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28

                                                       STIPULATION HOLDING DEADLINES IN
                                                   ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                              5                AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125444 Page 6 of 7


      1                            SIGNATURE ATTESTATION
      2               Under Section 2.f.4 of the Court’s CM/ECF Administrative Policies, I
      3   Hereby certify that authorization for filing this document has been obtained from
      4   each of the other signatories shown above, and that all signatories have authorized
      5   placement of their electronic signature on this document.
      6

      7   Dated:      July 3, 2019              ALLEN & OVERY LLP
      8

      9                                                 By: s/ Brian Fitzpatrick
     10                                                       Brian Fitzpatrick
     11

     12
                                                        Counsel for Defendant Tri-Union
                                                        Seafoods, LLC and Thai Union Group
     13                                                 PCL
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28

                                                              STIPULATION HOLDING DEADLINES IN
                                                          ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                                    6                 AND THAI UNION GROUP PCL
Case 3:15-md-02670-JLS-MDD Document 1921 Filed 07/03/19 PageID.125445 Page 7 of 7


      1                             CERTIFICATE OF SERVICE
      2        I hereby certify that on July 3, 2019, the foregoing document JOINT
      3   MOTION FOR STIPULATION HOLDING DEADLINES IN ABEYANCE AS
      4   TO THE TRI-UNION SEAFOODS LLC AND THAI UNION GROUP PLC
      5   DEFENDANTS was served via email on counsel of record.
      6

      7   Dated:     July 3, 2019             ALLEN & OVERY LLP
      8

      9                                               By: s/ Brian Fitzpatrick
     10                                                     Brian Fitzpatrick
     11

     12
                                                      Counsel for Defendant Tri-Union
                                                      Seafoods, LLC and Thai Union Group
     13                                               PCL
     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25

     26

     27
     28

                                                            STIPULATION HOLDING DEADLINES IN
                                                        ABEYANCE AS TO TRI-UNION SEAFOODS LLC
                                                  7                 AND THAI UNION GROUP PCL
